UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4698



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILLIE JAMES SMITH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-03-107)


Submitted: January 29, 2004                 Decided:   February 9, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Angela Hewlett Miller, Office of the United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Willie James Smith pled guilty to possession of a firearm

by a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was

sentenced as an armed career criminal to a term of 217 months

imprisonment.        See 18 U.S.C.A. § 924(e) (West 2000 & Supp. 2003);

U.S. Sentencing Guidelines Manual § 4B1.4 (2002). Smith's attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), raising as a potentially meritorious issue whether Smith

was correctly sentenced as an armed career criminal, but asserting

that in his view there are no meritorious issues for appeal.                        Smith

has been informed of his right to file a pro se supplemental brief.

He has not filed a brief, but has moved to dismiss his appointed

attorney and lists in his motion several issues he believes have

merit.     Smith’s attorney has moved to withdraw.                    We deny Smith’s

motion   to       dismiss   his    attorney     and       the   attorney’s    motion     to

withdraw.      We affirm the conviction and sentence.

              A    defendant      who   violates      §    922(g)    is   subject   to    a

sentence within a mandatory range of fifteen years to life if,

before his violation of § 922(g), he received “three previous

convictions . . . for a violent felony or serious drug offense, or

both, committed on occasions different from one another.”                                18

U.S.C.A.      §    924(e)(1).           A   “violent       felony”    is     defined     in

§ 924(e)(2)(B) as “any crime punishable by imprisonment for a term

exceeding one year . . . that . . . has as an element the use,


                                            - 2 -
attempted use, or threatened use of physical force against the

person of another . . . .”      Smith had prior convictions for a

felony common law robbery committed on October 3, 1993, two counts

of felony second degree kidnapping and felony robbery with a

dangerous weapon committed on July 17, 1994, and a felony second

degree murder committed on August 28, 1994. The 1994 offenses were

consolidated for sentencing.

          At his sentencing hearing, Smith’s attorney conceded that

his client was eligible for sentencing under § 924(e).    Because of

Smith’s status as an armed career criminal, and because at the time

of his arrest Smith possessed marijuana packaged for sale, his

offense level and criminal history category were adjusted upward

pursuant to USSG § 4B1.4(b)(3)(A).     The resulting guideline range

was 188-235 months.    Smith informed the court that he had not

committed the July 17, 1994, kidnappings and armed robberies, but

had pled guilty to those offenses as part of a plea bargain in the

felony murder. He acknowledged that, because these convictions had

not been vacated, reversed, or set aside, the court was required to

sentence him under § 924(e).

          In the Anders brief, appellate counsel challenges the

armed career criminal sentence.   We find no error in the sentence.

Offenses consolidated for sentencing may be predicate offenses for

a § 924(e) sentence if they were committed on different occasions,

as they were here.   United States v. Letterlough, 63 F.3d 332, 335


                               - 3 -
(4th Cir. 1995) (offenses must have arisen from separate and

distinct criminal episodes); United States v. Samuels, 970 F.2d

1312, 1315 (4th Cir. 1992) (neither § 924(e) nor the guidelines

require that predicate offenses be tried or sentenced separately).

In his motion for new counsel, Smith claims error in that he was

not served with an information pursuant to 21 U.S.C. § 851 (2000).

However, such an information is required only when the defendant

receives a sentence for a federal drug offense that is statutorily

increased based on prior drug convictions; it was not necessary in

Smith’s case.

              Pursuant to Anders, this court has reviewed the record

for reversible error and found none.            We therefore affirm the

conviction and sentence.        We deny Smith’s motion to dismiss his

attorney and counsel’s motion to withdraw.            This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move   this    court   for   leave   to   withdraw   from   representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                   AFFIRMED


                                     - 4 -